MEMORANDUM **
Jorge Augusto Bresani Mier Y Teran, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its order denying his prior motion to reconsider. We dismiss the petition for review.
*934On April 19, 2007, the BIA granted Mier Y Teran’s motion to reopen and remanded to the immigration judge for further proceedings. Because there is no longer a final order of removal, we lack jurisdiction over the petition for review. See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (order).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.